Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 17-25 in the reply filed on 08/21/2020 is acknowledged.  The traversal is on the ground(s) that the metal wall is not heat-conductive.  This is not found persuasive because the metal wall 102 in the hole of the heat element 108 (Fig. 1A) transfers heat from the heat element 108 to the inside portion of the metal wall 104 such that the channel 104 and material 106 are heated (0033). The examiner considers this metal wall to be heat conductive because heat is transferred from the heat element to channel 104. Merriam Webster defines conductivity as:
“the quality or power of conducting or transmitting”
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim(s) 9-16 is/are objected to because of the following informalities:  
In Claim(s) 9 Line(s) 3, the phrase “a piece of heat-conductive material” contains an omission of the article “a” preceding “heat-conductive material”. For the purpose of examination, the limitation will be read as “a piece of a heat-conductive material”.
In Claim(s) 9 Line(s) 4, the phrase “a piece of heat-conductive material” contains an omission of the article “the” preceding “heat-conductive material”. For the purpose of examination, the limitation will be read as “a piece of the heat-conductive material”.
In Claim(s) 10 Line(s) 2, the phrase “the centre of the hole” contains a british spelling of the word “center”. For the purpose of examination and for greater consistency, the limitation will be read as “the center 
In Claim(s) 9-16, there are a plurality or elements or steps that are not separated by a line indentation. Please include a line indentation at the recitation of each element/step. See MPEP 608.01 (i) titled “Claims” where the claims that are directed to a plurality of elements or steps must be separated by a line indentation per 37 C.F.R 1.75 (i).
The examiner notes that the specification is replete with these errors and any occurrences not particularly pointed out are still subject to objection.
Appropriate correction is required.
		
Claim Interpretation
The examiner wishes to point out to the Applicant that Claim(s) 9-16 are directed towards an apparatus and will be examined under such conditions. The material worked upon or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus. See MPEP 2112.01 I and 2114-2115. 

Claim Rejections - 35 USC § 35 U.S.C § 102(a)(1) and 102(a)(2) or 35 U.S.C § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 9-16 are rejected under 35 U.S.C. 102 (a)(1) and 102 (a)(2) as being anticipated by HADAS (US-20160046073-A1), hereafter referred to as HADAS, as anticipated by or, in the alternative, under 35 U.S.C § 103 as obvious over SPRAGUE (US-2408588-A), further evidenced by YOLTON (US-5213610-A).
Regarding Claim 9, HADAS teaches a nozzle for a 3D printer (see where the nozzle is intended to be in a three-dimensional printer, abstract. The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. See MPEP 2111.02. ),
 the nozzle comprising a hole for through passing of a plastic component (see where the material  may be a suitable thermoplastic compound, 0032, and see where the nozzle 212b passes 206 therethrough, Fig. 2B), 
the hole (see hole 254, Fig. 2C and  Fig. 2D) having an inner side wall (see where the hole has a tube 202a, Fig. 2C and Fig. 2D),
 wherein the nozzle comprises a piece of material located in said hole (see where there is screw 250b continuous with tube 202a, Fig. 2C and Fig. 2D and 0061, or alternately, see where there is a bar in a portion of the nozzle 260a, Fig. 2D and Fig. 2C), 
the piece of material being attached in at least one place to the inner side wall of the hole (see where both the screw 250b and bar in a portion of the nozzle 260a are attached in the inner side wall of the tube 202a with hole 254, Fig. 2C and Fig. 2D, and see where they are called coupled, 0061),
 wherein the nozzle comprises a piece of heat conductive material located in said hole (see where the metal wall in the hole of the heat element transfers 
 the piece of heat-conductive material being attached in at least one place to the inner side wall of the hole (see where metal wall is attached to heat element, Fig. 2A) and extending from the inner side wall (see where both the screw 250b and bar in a portion of the nozzle 260a are in the nozzle 212b, Fig. 2C and Fig. 2D) into the hole of the nozzle (see where the hole 254 extends through the nozzle, Fig. 2D, and see where tube 202a fits in the nozzle 212b, Fig. 2C; thus they extend from the inner side wall into the hole of the nozzle) for transferring heat from the inner side wall towards the center of the hole (see where the metal wall in the hole of the heat element, Fig. 2A, transfers heat from the heat element  to the inside portion of the metal wall  such that the channel and material are heated, 0033. The examiner considers this is intended use, and thus does not differentiate the claimed apparatus from the prior art apparatus. Therefore, the prior art apparatus satisfies the claimed structural limitations of the instant application. See MPEP 2114 II.  ).
While HADAS teaches the importance of using metal as a heat-conductive element for transferring heat from the heater to the material (Paragraph(s) 0033) and the continuity of the metal wall, the bar in the portion of nozzle 260a, and continuity of the holes 254 with the nozzle wall (Figure(s) 2D, 2C) and there would be no reason to believe that the material of these portions had changed from a known metal of the metal tube, if it is not clearly envisaged that HADAS teaches a metal heat-conducting material, SPRAGUE
The following is a quotation from MPEP 2114.04 which forms the basis for all legal precedent as a source of supporting rationale in this Office action. In this instance, the facts in the legal decision are sufficiently similar to those in the instant application; thus, the examiner may use the rationale used by the court. The examples directed to various common practices which the court has held as to require only ordinary skill in the art and hence are considered routine expedients are discussed below:
In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988) 
The court held that using a known technique that the gap between the prior art and the respondent’s system is not so great as to render the system nonobvious to one reasonably skilled in the art.  See MPEP 2114.04 D titled “Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement to Yield Predictable Results”. 

HADAS discloses the claimed invention except for a metallic, heat conductive baffle. It would have been obvious to one having ordinary skill in the art at the time the invention was made to continue the metallic tube composition into all components of the nozzle, since it has been held that a mere substitution to yield predictable results is a product of ordinary skill and common sense. One would have been motivated to use the same material of metal tube for the purpose of heat conductance, which HADAS discloses in Paragraph(s) 0033. Further in support of this obviousness rejection, YOLTON teaches that using a metallic baffle, such as titanium is not only compatible, but is also common in the art of nozzles (see where the titanium is used for the plates of the baffle 45, Column 4 Line(s) 40-55). 
Regarding Claim 10, HADAS teaches the nozzle according to claim 9, 
wherein the heat-conductive material is a metal bar placed diagonally through the center of the hole (see where there is a bar in receive portion 260a across hole 254 in tube 202b, Fig. 2D, and see where the tube 202b and screw 250b are coupled, Fig.2D, and see where the tube 202b fits into the nozzle 212b, Fig. 2C; thus the bar holding pin 252 is in the center of the hole. Further, it can be seen in Fig. 2C through the cut-out view that the bar would be diagonal because of the screw orientation, Fig. 2C).  
Regarding Claim 11, HADAS teaches the nozzle according to claim 9, 
wherein the heat-conductive material is a block placed in the hole (see where the hole 254 continues through nozzle 212b, Fig. 2D and 2C, and see where there is a closed nozzle 212b with multiple holes therethrough, Fig. 2D and 2C).   
Regarding Claim 12, HADAS teaches the nozzle according to claim 11,
 wherein the block has at least one hole drilled therethrough (see where the hole 254 continues through nozzle 212b, Fig. 2D and 2C, and see where there is a closed nozzle 212b with multiple holes therethrough, Fig. 2D and 2C). 
Regarding Claim 13, HADAS teaches the nozzle according to claim 12, 
wherein the multitude of holes are placed around a central hub in the block (see where the hole 254 continues through nozzle 212b, Fig. 2D and 2C, and see where there is a closed nozzle 212b with multiple holes therethrough, Fig. 2D and 2C, and see where they are around a center of the nozzle, Fig. 2D).   
Regarding Claim 14, HADAS teaches the nozzle according to claim 9, 
wherein the hole includes an upper section comprising a centralized hole (see hole 254, Fig. 2D) and a lower section with two or more holes drilled into it (see multiple holes in nozzle 212b, Fig. 2D).  The examiner considers the hole 254 to be above the multiple holes in nozzle 212b, because the material comes into contact with hole 254 prior to contacting the multiple holes. 
Regarding Claim 15, HADAS teaches the nozzle according to claim 9, 
wherein the heat-conductive material is a metal (see where the metal wall in the hole of the heat element, Fig. 2A, transfers heat from the heat element to the inside portion of the metal wall such that the channel and material are heated, 0033, thus the heat-conductive material is metal).
Regarding Claim 16, HADAS teaches the nozzle according to claim 9, 
the nozzle is made of metal (0033. The examiner considers that because the metal tube is made of metal, this limitation is met). 
Response to Arguments
Applicant's arguments filed 07/14/2021 have been fully considered but they are not persuasive. 
 Applicant's argument: 
Hadas teaches a method where the heat element 108 will result in the plastic component is melting from outside and inwards, where this will result in the core of the plastic component will melt last, which takes time. Page 3 of the Remarks filed on 03/15/2021
Examiner's Response:
As is written, Claim 1 only requires that there be “wherein the nozzle comprises a piece of heat conductive material located in said hole”. In this instance, the nozzle contains a metal tube as is apparent in Paragraph(s) 0033 of Hadas.
Further, the tube 202b and screw 250b are coupled, Fig.2D, as well as the bar in receive portion 260a across hole 254 in tube 202b, Figure(s) 2D. 
However, the examiner would like to note that Swanson (US-20120523-A1; of record) teaches that it is common to use metallic materials, such as stainless steel, to extrude molten material to withstand melting and thermal degradation (Paragraph(s) 0054). Further, Swanson teaches that the nozzle components (i.e. the liquefier assembly 62, 762, 762, 862, and 962 which contains hollow liners 68, 768, 868, 968, Figure(s) 3-12D). In the art of nozzles, it is reasonable to expect that the nozzle components are both metal and heat conductive. 
Further, please see the above rejection that includes two other sources where it is known to use metallic baffles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LUND (US-20170021566-A1; of record) teaches the diagonal heat-conductive piece of material on one side (646 in Fig. 6).
YASUDA (US-20160067924-A1; of record) teaches the different shaped through holes found in Applicant’s drawings.
SWANSON (US-20120070523-A1; of record) teaches the heat-conductive block with different shaped through holes found in Applicant’s drawings (Fig. 12A-12D).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743